
	
		II
		109th CONGRESS
		2d Session
		S. 3608
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Allard introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To modify the boundary of Mesa Verde National Park, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Mesa Verde National Park Boundary
			 Expansion Act of 2006.
		2.Findings;
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)on June 29, 1906,
			 Mesa Verde National Park was established as the first national park in the
			 United States to preserve the works of humanity;
				(2)on September 6,
			 1978, Mesa Verde National Park became the first World Heritage Site designated
			 in the United States; and
				(3)Mesa Verde
			 National Park protects some of the best preserved and notable archeological
			 sites of the ancient Puebloan culture that flourished in the southwestern
			 United States from approximately 600–1300, including the elaborate stone
			 villages in the sheltered alcoves of the canyon walls referred to as
			 cliff dwellings.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to modify the
			 boundary of Mesa Verde National Park—
					(A)to protect the
			 archeological sites located on property adjacent to the Park boundary;
					(B)to extend and
			 expand the knowledge and understanding of the ancient Puebloan culture, a major
			 influence in the development of the southwestern United States;
					(C)to protect from
			 potential development the scenic and biological value of the pinyon-juniper
			 covered hills that—
						(i)border the Park;
			 and
						(ii)are in full view
			 of the Park entrance road; and
						(D)to protect the
			 largest recorded colony of the globally imperiled Gray’s Townsend Daisy, to
			 ensure continuation of a major wildlife corridor, and to protect important
			 habitat for wildlife; and
					(2)to provide
			 greater opportunities to visitors, researchers, and surrounding communities to
			 understand and appreciate the natural environment of Mesa Verde and the
			 contributions of the ancient Puebloan culture to the region by providing the
			 land required to construct a contemporary museum collections storage facility
			 and visitor orientation center.
				3.DefinitionsIn this Act:
			(1)MapThe
			 term map means the map entitled 2006 Proposed Mesa Verde
			 National Park Boundary Adjustment.
			(2)ParkThe
			 term Park means the Mesa Verde National Park in the State of
			 Colorado.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.Mesa verde
			 national park
			(a)Acquisition of
			 land
				(1)In
			 generalThe Secretary may acquire the land or an interest in the
			 land described in subsection (b) for addition to the Park.
				(2)MeansAn
			 acquisition of land under paragraph (1) may be made by donation, purchase from
			 a willing seller with donated or appropriated funds, or exchange.
				(b)Description of
			 landThe land referred to in subsection (a)(1) is the
			 approximately 360 acres of land adjacent to the Park, as generally depicted on
			 the map.
			(c)Availability of
			 mapThe map shall be on file and available for inspection in the
			 appropriate offices of the National Park Service.
			(d)Boundary
			 modificationThe boundary of the Park shall be revised to reflect
			 the acquisition of the land under subsection (a).
			(e)AdministrationThe
			 Secretary shall administer any land or interest in land acquired under
			 subsection (a)(1) as part of the Park in accordance with the laws (including
			 regulations) applicable to the Park.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
